COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

                                               §              No. 08-13-00005-CV

 IN RE: PEGGY SMART, formerly                  §        AN ORIGINAL PROCEEDING
 known as PEGGY CHATELAIN ,
                                               §               IN MANDAMUS
                           Relator.
                                               §

                                               §

                                MEMORANDUM OPINION

       Relator, Peggy Smart, asks this Court to issue a writ of mandamus against the Honorable

Bob Parks, Judge of the 143rd District Court of Reeves County. To be entitled to mandamus

relief, a relator must meet two requirements. First, the relator must show that the trial court

clearly abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124,

135 (Tex. 2004). Second, the relator must demonstrate he has no adequate remedy by appeal. Id.

at 135-36. Based on the record before us, we are unable to conclude that Relator is entitled to

mandamus relief. Accordingly, we deny mandamus relief. See TEX. R. APP. P. 52.8(a).


                                           GUADALUPE RIVERA, Justice
June 20, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.